

 
FIRST AMENDED AND RESTATED EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT FOR
RECTOGESIC®
 
Between
 
STRAKAN INTERNATIONAL LIMITED
 
And
 
Cellegy Pharmaceuticals, Inc.
 
 
Confidential


 

 
[*]
designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission

 
1

--------------------------------------------------------------------------------




FIRST AMENDED AND RESTATED
EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT


THIS FIRST AMENDED AND RESTATED EXCLUSIVE LICENSE AND DISTRIBUTION LICENSE
AGREEMENT (this "Agreement") is made and entered into as of November 9, 2005
(the “Agreement Date”), by and between Cellegy Pharmaceuticals, Inc., a Delaware
corporation having its principal place of business at 1800 Byberry Road,
Building 13, Huntingdon Valley, PA, 19006-3525 USA ("Cellegy"), and Strakan
International Limited, a company organized and existing under the laws of
Bermuda with a branch office at Buckholm Mill, Galashiels, TD1 2HB, UK
("Licensee”").


BACKGROUND


A.    Cellegy owns or possesses certain intellectual property rights with
respect to the Licensed Product (as hereinafter defined) and certain rights
pertaining to Cellegy’s Marks (as hereinafter defined).


B.    The Parties previously entered into an Exclusive License and Distribution
Agreement (“Prior Agreement”) dated as of July 9, 2004 (the “Prior Agreement
Date”), pursuant to which Licensee obtained an exclusive license to certain
rights to the Licensed Product under such intellectual property rights, and to
Cellegy’s Marks within the Territory (as hereinafter defined).


C.    The Parties desire to amend the Prior Agreement in various respects, as
reflected in this Agreement.


AGREEMENT


Commencing with the Agreement Date, this Agreement shall amend, restate and
supersede in its entirety the Prior Agreement. In consideration of the foregoing
and of the mutual covenants hereinafter set forth and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties (as
hereinafter defined) mutually agree as follows:


ARTICLE 1
DEFINITIONS


As used in this Agreement, the following terms, whether used in the singular or
the plural, shall have the following meanings:


  “Affiliates” shall mean, with respect to any party, any person, which,
directly or indirectly, is controlled by, controls or is under common control
with such party. For purposes of this definition, the term control (including
with correlative meanings, the terms controlled by and under common control
with) means having the power, whether held directly or indirectly and by
whatever means (and whether or not enforceable at law or in equity) to:
 
 
1

--------------------------------------------------------------------------------

 
 

  (i) exercise or control the right to vote attached to 50% or more of the
issued shares in the party;         (ii) 
dispose of or exercise a right of disposal in respect of 50% or more of the
issued voting shares in the party;
        (iii)
appoint one half or more of the number of directors to the board of the party;
or
        (iv) determine substantially the conduct of the party’s business
activities.

 
“Agreement” means this First Amended and Restated Exclusive License and
Distribution Agreement.


“Approvals” are registration approvals, registrations or authorizations provided
by the Relevant Regulatory Authority in the Territory for the importation,
storage, Development, promotion, marketing, distribution or sale of the Licensed
Product, but excluding any pricing approvals that may be required by any
Relevant Regulatory Authority of a country within the Territory.


“Cellegy Information” means the technical and clinical information concerning
the Licensed Product that is developed by Cellegy and that is included in the
new drug application filed with the Relevant Regulatory Authority in the United
Kingdom, and Cellegy’s European common technical document format, and which may
include, without limitation, data in support of indications, bioequivalency data
and information, clinical data, pharmaco-toxicological data, analytical methods,
stability and pharmaceutical data concerning the Licensed Product, and any other
of Cellegy’s related supporting documentation or other information or materials
of Cellegy in Cellegy’s possession from time to time that Cellegy may in its
discretion from time to time develop before the date that all required Approvals
are obtained and that may be necessary for, or useful in connection with
obtaining and maintaining Approvals for the Licensed Product in the Territory.


“Cellegy Marks” means the trademarks, service marks and/or trade names owned by
Cellegy or that Cellegy has the right to use in connection with the Licensed
Product as set forth on Exhibit C hereto and as further described in Section
13.1, that are used by Licensee, its Affiliates or Sublicensees in connection
with the importation, storage, Development, promotion, marketing, distribution
and sale of the Licensed Product.


“Cellegy Patents” means the patents identified on Exhibit B hereto.


“Cellegy Supply Agreement” means the supply agreement between Cellegy and
Manufacturer governing the supply of the Licensed Product to Cellegy or
Cellegy’s nominees or licensees outside the Territory and incorporating the
terms and conditions of a relevant Technical Agreement.
 
2

--------------------------------------------------------------------------------


 
“Commercially Reasonable and Diligent Efforts” shall mean with respect to
Development and commercialization of the Licensed Product, a Party’s reasonable
efforts no less than those efforts used by the Party in its other development,
commercialization or marketing projects with other technologies and products
having comparable commercial potential.


“Competing Licensed Products” has the meaning set forth in Section 2.4.


“Development” (including variations such as “Develop” and the like) shall mean
all appropriate measures, steps and the like that are necessary to prepare and
compile dossiers appropriate for obtaining Approvals for the Licensed Product in
the Territory and conducting clinical trials in the Territory (if required). As
it relates to Cellegy, “Development” shall mean that Cellegy shall provide
Licensee a copy of the dossier concerning the Licensed Product filed by Cellegy
with the Relevant Regulatory Authority in the United Kingdom, and such other
materials relating thereto or to obtaining other Approvals for the Licensed
Product in the Territory as Cellegy may in its discretion from time to time
develop before the date that all required Approvals are obtained.


“Dollars” or “$” means United States dollars.


“Prior Agreement Date” means the date set forth at the beginning of the Prior
Agreement.


“Euros” or “€” shall mean currency denominated in Euros.


“Field” shall mean the use of the Licensed Product for the treatment of the pain
associated with chronic anal fissure, for the treatment of one (1) or more of
the symptoms associated with or related to hemorrhoids, and for any other
additional therapeutic and medicinal uses of the Licensed Product within the
Territory.


  “GMP” means good manufacturing practices in conformity with the regulations
and regulatory interpretations of the Relevant Regulatory Authorities in each
country in the Territory, including without limitation EU cGMP such regulations
covering good manufacturing practices set forth in the relevant legislation or
guidelines and applicable to the Territory, as such regulations may be amended
and interpreted by the Relevant Regulatory Authorities from time to time.


“Initial Indication” means the treatment of the pain associated with chronic
anal fissure.
 
“Intellectual Property Rights” means all rights and interests, vested or arising
out of any industrial or intellectual property, whether protected at common law
or under statute, which includes (without limitation) the Patent Rights, Cellegy
Marks and Know-How and any rights and interests in inventions (both patentable
and unpatentable), patents, copyrights, moral rights, designs (whether
registered or unregistered), trade marks (whether registered or unregistered),
trade secrets, goodwill, samples, materials, data, results and Confidential
Information.


3

--------------------------------------------------------------------------------


 
“Know-How” means all data, information, methods, procedures, processes and
materials, which is or comes to be possessed, acquired, licensed or owned by
Cellegy as of the Prior Agreement Date and from time to time thereafter, to the
extent that such data, information, methods, procedures, processes and materials
specifically relate to the manufacture, development, testing or use of the
Licensed Product, including but not limited to, biological, chemical,
biochemical, toxicological, pharmacological, metabolic, formulation, clinical,
analytical and stability information and data (other than such Know-How which is
the subject of a patent or of a provisional or filed patent application), and
for which Cellegy has the right to license, disclose or provide to Licensee.


“Launch Date” means following Approval the date upon which the Licensed Product
is first commercially offered for sale in a country in the Territory, determined
on a country by country basis.
 
“Licensed Product” means the pharmaceutical product known as Rectogesic®
ointment,  a nitroglycerin ointment in any formulations or presentations for the
treatment of pain associated with chronic anal fissure and, if Approvals are
obtained, for the treatment of one or more additional indications.
 
“Licensee Supply Agreement” means the supply agreement between Licensee and
Manufacturer governing the supply of the Licensed Product to Licensee by
Manufacturer for the Territory and incorporating the terms and conditions of a
relevant Technical Agreement.


“Loss” means any and all loss, liability, damage, fee, cost, (including without
limitation actual reasonable court costs and reasonable attorneys’ fees
regardless of outcome) expense, suit, claim, demand, judgment and prosecution.


“Major European Countries” shall mean France, Germany, Italy, Spain and the
United Kingdom.


“Manufacturer” means the existing Third Party manufacturer of the Licensed
Product or any other manufacturer that may in the future enter into a Cellegy
Supply Agreement or a Licensee Supply Agreement.


“Marketing Authorization” means any approval (including any applicable pricing
and governmental reimbursement approvals) in Licensee’s name required to
Develop, market and sell the Licensed Product in a particular country in the
Territory.
“M.R.P” means the mutual recognition procedure as defined in Article 28 of
European Directive 2001/83/EC.


“Net Sales” means the gross proceeds from sales of the Licensed Product that is
due, or otherwise received by, Licensee, or its Affiliates or its Sublicensees
from Third Party customers for such Licensed Product, less:  


4

--------------------------------------------------------------------------------


 
 

  (i) reasonable credited allowances actually granted to such Third Party
customers for spoiled, damaged, rejected, recalled, outdated or returned
Licensed Product,         (ii) 
the amounts of reasonable trade and cash discounts actually allowed, to the
extent such trade and cash discounts are specifically allowed on account of the
purchase of such Licensed Product,
        (iii)
sales taxes, excise taxes, use taxes and import/export duties and any other
government charges (other than taxes on income) actually due or incurred or paid
by Licensee, or its Affiliates or Sublicensees, in connection with the sales of
the Licensed Product to any Third Party, and
        (iv) reasonable allowances, adjustments, reimbursements, discounts,
chargebacks and rebates actually granted to Third Parties, including, but not
limited to, rebates given to health care organizations or other Third Parties,
and any bona fide payment made in respect of any sales of Licensed Product to
any governmental or quasi-governmental body or agency, whether during the actual
Sales Period or not.

 
“Party” means Cellegy or Licensee, and Parties shall mean both Cellegy and
Licensee.


“Patent Rights” means (i) the patents and patent applications listed in Exhibit
B hereto and any patents and patent applications existing as of the Prior
Agreement Date; (ii) any patent or patent application hereafter which is
acquired by Cellegy or under which Cellegy becomes licensed and with the right
to sublicense to Licensee, during the term of this Agreement, in each case of
(i) and (ii) above relating to the Licensed Product, its manufacture, use or
sale, including methods of use and screening or processes that use the Licensed
Product; (iii) any divisionals, continuations and continuations-in-part defined
in (i) or (ii); (iv) any extension, renewal or reissue or patent identified in
any reissue or re-examination of any patent or patent application identified in
(i) through (iv), in each case, to the extent that such items relate to the
Licensed Product. Such items set forth in sub-items (i) through (iv) will be
identified and added by the Parties to Exhibit B from time to time during the
term of this Agreement.

“Relevant Regulatory Authority”, in relation to a country or region in the
Territory, means the governmental authority, regulating the use, importation,
storage, Development, promotion, marketing, distribution or sale of therapeutic
substances and the grant of Approvals in such country or region.


“Retained Information” means any and all books and records prepared and
maintained by Cellegy now or in the future in connection with the Licensed
Product, including, without limitation, in relation to any and all additional
formulations, therapeutic and medicinal uses and further including, without
limitation, all regulatory files (including correspondence with regulatory
authorities), assays, test methods, batch records, analytical methods including
validation protocol and the drug master file and stability studies in relation
thereto in each case to the extent that Cellegy is permitted by law and under
its agreements to provide such information to Licensee.


5

--------------------------------------------------------------------------------


 
“Sublicensee” means any person to whom Licensee sublicenses the rights, or any
portion thereof, granted by Cellegy to Licensee pursuant to Section 2.1 hereof.
 
“Technical Agreements” mean the agreements between Cellegy and Manufacturer for
Product supplied outside the Territory, and between Strakan and Manufacturer for
Licensed Product supplied within the Territory, defining the roles and
responsibilities for the parties in relation to, inter alia, (i) manufacture and
supply of the Licensed Product pursuant to GMP; and (ii) regarding regulatory,
safety and pharmacovigilence issues, the terms and conditions of which are
incorporated into any supply agreement for the Licensed Product.


“Territory” means the countries listed on Exhibit A hereto.


“Third Party” means any party other than Cellegy or Licensee, or Licensee’s
Affiliates or Sublicensees.


ARTICLE 2
GRANT OF LICENSE


2.1    Grant. Cellegy grants to Licensee an exclusive fully paid up license,
with a right to sublicense as set forth herein, under all of Cellegy’s
Intellectual Property Rights to manufacture or have manufactured anywhere in the
world, import, store, Develop, have Developed (through agreements with contract
research organizations or similar Third Parties, performing work on behalf of
and for the benefit of Licensee), promote, market, distribute, offer for sale,
and sell the Licensed Product in the Field within the Territory, and to use
Cellegy’s Intellectual Property Rights and the Retained Information in
connection with the manufacturing, importation, storage, Development, promotion,
marketing, distribution and sale of Licensed Product in the Field within the
Territory and obtaining any Approvals hereunder. Licensee’s rights to the
Licensed Product and the Intellectual Property Rights are limited to those
expressly granted, and all others are reserved to Cellegy.


2.2    Right to sub-license. Licensee may freely sub-license any of its rights
or obligations under this Agreement, directly or indirectly, in whole or in
part. Any such sublicense shall not relieve Licensee of any of its obligations
hereunder, and Licensee shall remain responsible and liable for compliance by
any such Third Party, Affiliate or Sublicensee with this Agreement, all relevant
laws, regulations and requirements relating to the manufacturing, importation,
distribution, marketing, promotion and sale of the Licensed Product in the
Territory, and any acts or omissions by any such Third Party, Affiliate or
Sublicensee that would constitute a breach of this Agreement if such sublicense
had not been entered into and the actions or omissions were those of Licensee
rather than the Third Party, Affiliate or Sublicensee. Any sublicense agreement
shall contain terms and conditions that are not inconsistent with those of this
Agreement.


2.3    Acceptance of Appointment; Sales Outside Territory.


(a)    Licensee hereby accepts appointment as Cellegy's exclusive licensee of
Licensed Product in the Territory, as provided in Section 2.1 above.


6

--------------------------------------------------------------------------------


 
(b)    Licensee shall not, and Licensee shall use all Commercially Reasonable
and Diligent Efforts to ensure that its officers, directors, employees,
Affiliates, agents or representatives (collectively, "Agents") shall not,
without the prior written consent of Cellegy, directly or indirectly promote,
sell, distribute or otherwise make available (for remuneration or gratuitously)
Licensed Product outside the Territory or sell, distribute or otherwise make
available (for remuneration or gratuitously) Licensed Product to persons outside
the Territory for the purpose of resale or distribution (whether for
remuneration or gratuitously) outside the Territory. Without limiting the
foregoing, Licensee agrees to use all Commercially Reasonable and Diligent
Efforts to ensure compliance with the preceding sentence, including without
limitation placing appropriate notices on the labels of Licensed Products;
provided, however, that Licensee shall not be obligated to include any notices
in a particular country in the Territory that would conflict with any relevant
requirements of the Relevant Regulatory Authority for such country, and
Licensee’s failure or refusal to include any such notices in such circumstances
shall not constitute a breach of any provision of this Agreement.


2.4    Competing Products. Until June 30, 2007, or, if earlier, the maximum
period of time permitted by applicable European Union regulations, Licensee
shall not, and shall use all Commercially Reasonable and Diligent Efforts to
ensure that its officers, directors, employees, Affiliates, Sublicensees, agents
or representatives (collectively, "Agents") shall not, directly or indirectly,
promote, sell or distribute products within the Major European Countries that
are directly competitive in the treatment of anal fissures (the “Competing
Licensed Products”). If applicable law or applicable European Union regulations
provide that the foregoing covenant is unenforceable or require that the
duration of the foregoing covenant be shorter than the term of this Agreement,
then such provision shall be deemed automatically conformed in order to comply
with applicable law or regulations.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES


3.1    Representations and Warranties of Cellegy. Cellegy hereby represents and
warrants to Licensee that:


(a)    Cellegy is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, with the corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Cellegy. This Agreement has been duly executed
and delivered by Cellegy and constitutes the valid, binding and enforceable
obligation of Cellegy, subject to applicable bankruptcy, reorganization,
insolvency, moratorium and other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity.


(b)    Except as disclosed by Cellegy to Licensee in a writing prior to the
Agreement Date specifically referencing this Section 3.1(b), Cellegy is not
subject to, or bound by, any provision of: (i) its certificate of incorporation
or by-laws, (ii) any mortgage, deed of trust, lease, note, shareholders’
agreement, bond, indenture, license, permit, trust, custodianship, or other
instrument, agreement or restriction, or (iii) any judgment, order, writ,
injunction or decree of any court, governmental body, administrative agency or
arbitrator, that would prevent, or be violated by, or under which there would be
a default as a result of, nor is the consent of any person required for, the
execution, delivery and performance by Cellegy of this Agreement and the
obligations contained herein, including without limitation, the grant to
Licensee of the license described in Section 2.1 hereof.


7

--------------------------------------------------------------------------------


 
(c)    Subject to the final sentence of this Section 3.1(c): (i) Cellegy is the
exclusive owner of all right, title and interest in the Patent Rights in the
applicable countries in the Territory; (ii) the patent applications included in
the Patent Rights have been duly filed and contain no material errors; and (iii)
Cellegy shall maintain all Patent Rights for the full duration of this Agreement
or such earlier time, if any, as Licensee forecloses on the Patent Rights
pursuant to Article 9. Attached hereto as Exhibit B is a complete and accurate
list of all patents and patent applications included in the Patent Rights.
Notwithstanding the foregoing, as Cellegy has disclosed in its filings with the
Securities and Exchange Commission, the Board of Opposition of the European
Patent Office rendered a verbal decision revoking Cellegy’s European patent
relating to the Licensed Product; and although Cellegy has appealed this
decision, Cellegy makes no representation or warranty regarding the outcome of
the opposition and appeal process, the Cellegy Patent Rights may be held to be
invalid or revoked, and any representation or warranty of Cellegy made herein
regarding Cellegy Patent Rights is qualified in its entirety by the foregoing
matters.


(d)    Cellegy is the exclusive owner of all right, title and interest in the
Cellegy Marks in the Territory. Cellegy shall maintain at its sole expense where
applicable all Cellegy Marks for the full duration of this Agreement or such
earlier time, if any, as Licensee forecloses on the Cellegy Marks pursuant to
Article 9. Attached hereto as Exhibit C is a complete and accurate list of all
trade marks and trade mark applications included in the Cellegy Marks.


(e)    To the best of Cellegy’s knowledge, neither the development, use or sale
of the Licensed Product or the practice of any of the inventions included in the
Patent Rights or the use of the Cellegy Marks or the use of the Know-How by
Licensee as contemplated by this Agreement infringes upon any Third Party’s
know-how, patent, trade mark or other intellectual property rights in the
Territory.


(f)    To the best of Cellegy’s knowledge, there is no Third Party using or
infringing any or all of the Patent Rights or the Cellegy Marks in derogation of
the rights granted to Licensee in this Agreement.


(g)    Cellegy represents and warrants that, to the best of its knowledge, it
has furnished or will furnish (in accordance with the terms of this Agreement)
to Licensee all of the Know-How which Cellegy owns or possesses.


(h)    CELLEGY MAKES NO REPRESENTATION OR WARRANTY OTHER THAN THOSE EXPRESSLY
PROVIDED HEREUNDER, AND CELLEGY HEREBY DISCLAIMS ALL SUCH OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF
MERCHANTABILITY, OR THE FITNESS FOR A PARTICULAR PURPOSE, OF THE LICENSED
PRODUCT OR THE KNOW-HOW. EXCEPT AS MAY BE EXPRESSLY PROVIDED ELSEWHERE HEREIN,
CELLEGY MAKES NO REPRESENTATION OR WARRANTY THAT THE LICENSED PRODUCT IS OR WILL
BE SHOWN TO BE SAFE OR EFFECTIVE FOR ANY INDICATION. THE FOREGOING SHALL NOT
REDUCE THE SCOPE OF ANY REPRESENTATION OR WARRANTY OF CELLEGY EXPRESSLY MADE TO
LICENSEE HEREIN.


8

--------------------------------------------------------------------------------


 
(i)    Cellegy will use all Commercially Reasonable and Diligent Efforts to
ensure that Cellegy will provide reasonable notice to Licensee of any
significant changes to the Cellegy Information supplied to Licensee or the
materials or processes described in that information in relation to any Licensed
Product.


3.2    Representations and Warranties of Licensee. Licensee hereby represents
and warrants to Cellegy as follows:


(a)    Licensee is a corporation duly incorporated, validly existing and in good
standing under the laws of Bermuda, having a branch office in the UK with the
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Licensee. This Agreement has
been duly executed and delivered by Licensee and constitutes the valid, binding
and enforceable obligation of Licensee, subject to applicable bankruptcy,
reorganization, insolvency, moratorium and other laws affecting creditors’
rights generally from time to time in effect and to general principles of
equity.


(b)    Licensee’s Affiliates shall not conduct themselves in such a way that
Licensee will be in breach of any term or condition of this Agreement.


(c)    To the best of Licensee’s knowledge, Licensee currently is in compliance
in all material respects with all applicable laws and has received, or will
receive where relevant, all applicable pharmaceutical product certifications and
registrations from appropriate governmental entities that are necessary to
perform its obligations under this Agreement. Licensee agrees that during the
term of this Agreement it will comply in all material respects with all
applicable laws and regulations regarding the export, sale and distribution of
the Licensed Product in the Territory.


ARTICLE 4
APPROVAL AND MARKETING PLANS


4.1    Approval Plan; Marketing Plan. The overall timetable to obtain Approvals
for the Licensed Product in the Major European Countries has been set forth in a
written plan by Licensee which Cellegy has approved (the “Approval Plan”). In
addition, Licensee has prepared and Cellegy has approved a marketing plan in
connection with the promotion, marketing and distribution of the Licensed
Product in the Major European Countries (the “Marketing Plan”).
 
9

--------------------------------------------------------------------------------


 
ARTICLE 5
REGULATORY MATTERS; APPROVALS


5.1    Regulatory Matters; Approvals.


(a)    Licensee shall use Commercially Reasonable and Diligent Efforts, subject
to this Agreement, to obtain at its sole expense all Approvals that are
necessary for the sale of the Licensed Product within the Territory for the
Initial Indication only, including without limitation any additional clinical
trials, studies or data in addition to the Cellegy Information that may be
required in order to obtain or maintain Approvals for the Licensed Product in
each country in the Territory for the Initial Indication, and comply with any
and all applicable statutory, administrative or regulatory requirements of the
Territory or any governmental or political subdivisions thereof (collectively,
"Laws") in relation to the manufacture, importation, storage, Development,
promotion, marketing, distribution or sale of the Licensed Product in the
Territory under this Agreement, including, without limitation, Licensed Product
documentation such as Licensed Product tracking, samples, Licensed Product
complaints, adverse event reporting requirements, post-marketing surveillance
activities, and documentation of recalls, which documentation shall be
maintained by the Licensee for the period required by the Relevant Regulatory
Authorities in the Territory notwithstanding termination or expiration of this
Agreement, any Licensed Product registrations with any government agency or
health authority, or any registration, approvals, or filing of this Agreement.
Licensee shall inform Cellegy on at least a semi-annual basis (and more
frequently if Cellegy so reasonably requests) about the progress of such
registration work, and will promptly provide Cellegy with a copy of all
presentations and documents submitted by Licensee to any Relevant Regulatory
Authority with respect to the Licensed Product. Cellegy shall, upon Licensee’s
written request, provide reasonable assistance to Licensee, at Licensee’s sole
cost, regarding obtaining such Approvals in the Territory, including allowing
Licensee reasonable access to relevant experts in relation to the Cellegy
Information for the purpose of obtaining Approvals.


(b)    With respect to indications other than the Initial Indication, Licensee
shall be responsible for the conduct of such clinical trials or studies as
Licensee may in its discretion undertake.
 


(c)    Utilizing the United Kingdom Marketing Authorization for the Licensed
Product Licensee will make filings that are required to seek and obtain
Approvals for the Licensed Product in each other Major European Country through
the M.R.P provided that the dossier used in the United Kingdom is acceptable for
use in an MRP application. If the Relevant Regulatory Authority in a country
other than the United Kingdom determines that such dossier is not complete or
acceptable for the initiation of an M.R.P. application in such country, then the
parties shall meet and attempt to agree on an appropriate course of action. If
Licensee desires to not seek Approvals in one or more Major European Countries
because Licensee concludes in good faith that for regulatory or marketing
reasons it would not be in the parties’ best interests to pursue Approvals in
such countries, it shall notify Cellegy and if Cellegy disagrees, the parties
shall meet in good faith to attempt to agree whether Approvals will be sought in
such country or countries. If alteration by Cellegy of the Cellegy Information
after the date of this Agreement requires additional time to submit or revise
regulatory filings relating to Approvals, then the time periods set forth above
for making filings and obtaining Approvals shall be extended by the additional
period of time required to submit or revise such filings. Licensee shall have no
liability nor shall it be deemed to be in breach of this Agreement in the event
that Approvals are not obtained in any or all other Major European Countries or
in any other country in the Territory.


10

--------------------------------------------------------------------------------


 
(d)    With the exception of the assignment of the Approval that Cellegy has
obtained in the United Kingdom and such other materials as Cellegy in its
discretion may provide to Licensee pursuant to this Agreement, Licensee shall
pay all costs in connection with the filing, prosecution, meetings,
communications, and review by Relevant Regulatory Authorities of Approval
applications and Approvals relating to the Licensed Product in the Territory and
complying with applicable laws and regulations.


5.2    Cooperation Regarding Material Events. Each Party will immediately notify
the other Party of any material events relating to the Development of the
Licensed Product in the Territory, including, without limitation, any material
comments or concerns raised by any Relevant Regulatory Authority. To the extent
either Party receives written or material oral communication from any Relevant
Regulatory Authority relating to the Licensed Product in the Territory, the
party receiving such communication shall notify the other parties and provide a
copy of any written communication as soon as reasonably practicable.


5.3    Copies of Documents. Each Party agrees to provide to the other Party a
copy of (i) any documents or reports relating to the Licensed Product that are
filed with any Relevant Regulatory Authority in the Territory under this
Agreement, including any Approval applications; and (ii) all data, database
information and safety reports from clinical trials conducted by or on behalf of
Licensee. In particular, Licensee acknowledges that Cellegy has provided to
Licensee a copy of the dossier concerning the Licensed Product filed in the
United Kingdom. All such documents and reports shall be centralized and held at
Licensee or by a Third Party selected by Licensee and agreed to by Cellegy,
provided however, that Cellegy shall be entitled to obtain and keep copies of
any such documents and records but only for the uses specifically set forth in
this Agreement.


5.4    Meetings With Regulatory Authorities. Licensee shall be responsible for
conducting all meetings and discussions and routine telephone communications
with any Relevant Regulatory Authority, related to clinical studies, Approval
applications and Approvals for the Licensed Product in the Territory. Licensee
will keep Cellegy apprised of all material communications with such Relevant
Regulatory Authorities.


5.5    Clinical Trials. Licensee shall at its own cost be responsible for the
conduct of all studies and clinical trials that may be necessary or appropriate
to obtain all required Approvals (with the exception of the Approval for the
United Kingdom that has been obtained) and any post-Approval Clinical Trials and
for the grant of all necessary approvals and maintaining in effect all
appropriate policies of insurance for clinical trials for the use of the
Licensed Product in the Territory. Licensee agrees to provide such data and
materials regarding any such studies or trials as Cellegy may reasonably
request, and Cellegy may use such materials for its own business purposes in
connection with obtaining or maintaining Approvals for the Licensed Product in
other jurisdictions outside the Territory. Licensee may enter into one or more
manufacturing and supply agreement(s) (or similar arrangements) with Third Party
contract manufacturer(s) for such clinical supplies.


11

--------------------------------------------------------------------------------


 
5.6    Cellegy Obligations. Promptly following entering into this Agreement
Cellegy shall, to the extent it has not already done so pursuant to the Prior
Agreement:


(a)    provide Licensee with a complete copy of the Cellegy Information as well
as copies of clinical data, analysis and reports of Cellegy or its other
licensees of the Licensed Product in other countries (to the extent in Cellegy’s
possession and that Cellegy is permitted to provide such information under the
terms of its agreements with such licensees, with Cellegy agreeing to use
commercially reasonable efforts after the date of this Agreement to include
provisions in agreements with other licensees of the Licensed Product to permit
the sharing of such data, analysis and reports from licensees);


(b)    provide Licensee with any information in its possession that is
reasonably likely to jeopardize or otherwise have a material adverse impact on
the application, or any grant, maintenance, variation or renewal of the
Approvals;


(c)     use commercially reasonable efforts to assist Licensee to enter into
Licensee Supply Agreement and Technical Agreement with the Manufacturer; and


(d)    notify Licensee and promptly provide all relevant assistance and
supporting documentation to Licensee and Manufacturer, where relevant, should
Cellegy make any alteration to the Licensed Product, or the manufacture, or
packing of the Licensed Product that requires notification to a Relevant
Regulatory Authority.


5.7    Approvals.


(a)    All Approvals by any Relevant Regulatory Authority which are necessary to
sell the Licensed Product within the Territory shall be issued to, owned by and
held in the name of Licensee.


(b)    Licensee shall promptly provide to Cellegy, upon Cellegy's request, such
evidence that Cellegy shall reasonably require, confirming that all Approvals
necessary to import, store, Develop, promote, market, distribute and sell the
Licensed Product in the Territory have been obtained.


(c)    Cellegy hereby acknowledges that, except as may otherwise be required by
law, Licensee has no obligation to verify the Cellegy Information.
 
12

--------------------------------------------------------------------------------


 
ARTICLE 6
POST- APPROVAL RESPONSIBILITIES


6.1    Responsibility. Each Party acknowledges that Licensee or the Affiliate or
Sublicensee named by Licensee as the holder of the Approvals bears the ultimate
responsibility vis-à-vis the Relevant Regulatory Authorities for complying with
the regulatory requirements applicable to the manufacture, importation, storage,
Development, promotion, marketing, distribution and sale of the Licensed Product
in the Territory.


6.2    Collaboration. The Parties shall collaborate with each other and each
Party agrees to provide the other Party with any reasonable assistance it may
require to ensure compliance with the Approvals.


6.3    Insurance. To the extent commercially available, both Parties shall
maintain in full force and effect for the term of this Agreement and for five
(5) years thereafter product liability insurance and property damage insurance
on its operations naming the other Party as an additional insured, with terms
reasonably satisfactory to the other Party. The amount and extent of coverage of
the insurance required hereunder, if any, shall be not less than a single limit
liability of not less than U.S. $5 million in one claim and in the aggregate,
and each Party shall furnish to the other Party copies of policies of insurance
or certificates evidencing the existence and amounts of such insurance within
thirty (30) days of the other Party’s request for such copies. Each Party shall
provide the other Party with written notice of any cancellation of any insurance
hereunder at least thirty (30) days prior to such cancellation.


ARTICLE 7
INFORMATION; DATA; PHARMACOVIGILENCE


7.1    Clinical Data. (a) All clinical data and reports related to clinical
trials for the Licensed Product in the Territory shall be owned by the Party
funding such clinical trial(s). Other than to a Sublicensee in connection with
the transactions contemplated by this Agreement, Licensee shall not sell,
disclose to or share with any Third Party, or grant any Third Party right to
use, any clinical data arising owned by Licensee as a result of the preceding
sentence. Each Party shall have access to, and copies of, all such data and
reports related to clinical trials for the Licensed Product in the Territory,
and each Party may use such data without any additional payments to the other
Party. Each Party shall treat such data and reports as Confidential Information
of the other Party, and neither Party shall disclose or use such data or reports
for any purpose other than performing its obligations under this Agreement or as
otherwise expressly authorized in writing by the other party except to the
extent that data or reports are required by the voluntary or compulsory prior
registration of a clinical trial, and except for such disclosures as a Party
reasonably believes is required by securities or regulatory laws or regulations.
If a Party itself obtains data from a clinical trial hereunder, it shall
promptly transfer all of the clean, final data for such trial to Licensee or to
Cellegy, as the case may be. The parties shall coordinate the transfers of any
such data.
 
7.2    Safety Data Base. The Parties will, as soon as practical, organize a
serious adverse event data base (the “SAE Data Base”). Cellegy and Licensee
shall jointly own the SAE Data Base and all data contained therein, and the data
from the SAE Data Base shall be made available to both Parties. Licensee shall
be responsible for, and bear the costs of, data for the SAE Data Base related to
the Territory. Cellegy shall be responsible for, and bear the costs of, data for
the SAE Data Base related to territories outside the Territory. The provisions
governing the management of such SAE Data Base shall be agreed separately by the
Parties.
 
13

--------------------------------------------------------------------------------


 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission
 
7.3    Adverse Events. The Parties recognize that as the holder of the
Approvals, Licensee will be required to submit information and file reports to
various governmental agencies on compounds under clinical investigation,
compounds proposed for marketing, or marketed drugs. The process and
responsibilities for such reports will be governed by the Adverse Event
Reporting Addendum separately agreed to by the Parties.


7.4    Product Complaints. Each Party will maintain a record of all non-medical
and medical Licensed Product-related complaints and will notify the other Party
of any complaint in a sufficient time to allow the other Party to comply with
any regulatory requirements it may have with respect to such complaint. The
details and responsibilities governing the management of such Licensed
Product-related complaints shall be agreed separately by the Parties.


7.5    Further Development. For the avoidance of doubt, Licensee shall be free
and clear to conduct further development (including conducting clinical trials),
formulation work for any and all additional therapeutic and medicinal uses of
the Licensed Product within the Territory and to sub-license its rights obtained
hereunder within the Territory without the need for consent or any further
payment or compensation due to Cellegy whatsoever. Licensee shall provide
information relating to such development, work and uses as provided above.


7.6    Access and Use of Retained Information, Future Information and Personnel.
At any time on or after the Agreement Date at no cost to Licensee: (i) Cellegy
shall cooperate with Licensee in making Retained Information available; (ii)
Cellegy shall use reasonable efforts to make available to Licensee for a minimum
period of [*] certain Cellegy personnel identified separately in writing, to
assist, inter alia, Licensee in relation to the MRP; and (iii) Cellegy shall
furnish copies of such Retained Information for review by Licensee, to the
extent practicable, at the reasonable request of Licensee. At any time on or
after the Agreement Date at no cost to Cellegy, Licensee shall cooperate with
Cellegy in making any information developed by or on behalf of Licensee or its
licensees relating to any further development (including conducting clinical
trials and any related technical or clinical data, analysis and reports),
formulation work and clinical trials for any and all additional therapeutic and
medicinal uses of the Licensed Product within the Territory.


ARTICLE 8
MILESTONE PAYMENTS


8.1    Milestone Payments. After the Agreement Date, Licensee shall pay Cellegy
milestone payments in the particular amounts specified below (with all payments
to be made in U.S. Dollars):  Licensee shall pay to Cellegy three (3) milestone
payments, each milestone being
 
14

--------------------------------------------------------------------------------


 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


the amount of [*] for each Approval obtained in the first of [*] up to a maximum
total amount payable of [*]. Such payments shall be due no later than [*] after
achievement of the milestone.


8.2    Sales Milestones. In addition, Licensee shall pay Cellegy the following
amounts, within [*] after the end of the month in which the relevant milestone
is achieved:


(a)    [*]


(b)    [*]


(c)    Licensee shall provide to Cellegy sufficient information from time to
time regarding Licensed Product sales to enable Cellegy to determine whether one
or more of the above milestones have been satisfied.


(d)    Licensee’s obligations to pay sales milestones under this Section shall
terminate and be of no further force or effect on June 30, 2007 and Licensee
shall not be deemed to be in breach of this Article 8.2 if it fails to achieve
such Net Sales referred to above prior to June 30, 2007.

8.3    Fee Conditions. Each and every payment made under this Article shall be
independent, non-refundable, and shall not be considered an advance or credit on
any royalties or other obligation received or owed
 
ARTICLE 9
SECURITY INTEREST IN CELLEGY PATENTS AND CELLEGY MARKS


9.1    Definitions. For purposes of this Article, the following terms shall have
the following meanings:
 
“Obligations” means the performance in all material respects of Cellegy’s
obligations to Licensee under this Agreement.
 
“Collateral” means the Cellegy Patents and the Cellegy Marks.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California or any other state (including without limitation Delaware)
the laws of which are required to be applied in connection with the perfection
of security interests.
 
 9.2    Security Interest. In consideration of and as security for the full and
complete performance of the Obligations, Cellegy hereby grants to Licensee a
security interest in the Collateral, subject to the rights of any Third Party
separately identified in writing by Cellegy to Licensee before the date of this
Agreement expressly referencing this Section.


15

--------------------------------------------------------------------------------


 
9.3    Default.


(a)    If Licensee terminates this Agreement pursuant to Section 16.2 (an “Event
of Default”), then Licensee shall have the rights and remedies of a secured
party under the UCC. In addition to exercising any other rights or remedies that
Licensee may have at law or in equity, Licensee may, at its option, and without
demand first made, exercise any one or all of the following rights and remedies:
(i) collect the Collateral and its proceeds; (ii) take possession of the
Collateral wherever it may be found, using all reasonable means to do so, or
require Cellegy to assemble the Collateral and make it available to Licensee at
a place designated by Licensee which is reasonably convenient to Cellegy; (iii)
proceed with the foreclosure of the security interest in the Collateral granted
herein and the sale or endorsement and collection of the proceeds of the
Collateral in any manner permitted by law or provided for herein; and (iv) sell,
lease or otherwise dispose of the Collateral at public or private sale, with or
without having the Collateral at the place of sale, subject to the notice
requirement below.
 
(b)    No Election of Remedies. The election by Licensee of any right or remedy
will not prevent Licensee from exercising any other right or remedy against
Cellegy.
 
(c)    Sales of Collateral. Any item of Collateral may be sold for cash or other
value at public or private sale or other disposition and the proceeds thereof
collected by or for Licensee. Cellegy agrees to promptly execute and deliver, or
promptly cause to be executed and delivered, such instruments, documents,
assignments, waivers, certificates and affidavits and supply or cause to be
supplied such further information and take such further action as Licensee may
require in connection with any such sale or disposition. Licensee will have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in Cellegy, which
right or equity is hereby waived or released. If any notice of a proposed sale,
lease, license or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
before such sale, lease, license or other disposition. Licensee agrees to give
Cellegy thirty (30) days prior written notice of any sale, lease, license or
other disposition of Collateral (or any part thereof) by Licensee.
 
(d)    Application of Proceeds. The proceeds of all sales and collections in
respect of the Collateral, the application of which is not otherwise
specifically herein provided for, will be applied as follows: (i) first, to the
payment of the costs and expenses of such sale or sales and collections and the
attorneys' fees and out-of-pocket expenses incurred by Licensee relating to
costs of collection; (ii) second, to satisfaction of the Obligations; and (iii)
third, any surplus then remaining will be paid to Cellegy.
 
(e)    Cooperation. Upon the occurrence of an Event of Default and foreclosure
on the Collateral by Licensee, Cellegy will cooperate with Licensee and execute
such instruments of assignment and transfer as Licensee may reasonably request
in order to vest Licensee with ownership of the Collateral.
 
16

--------------------------------------------------------------------------------


 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


ARTICLE 10
MARKETING
 
10.1    General Promotional Duties.  Licensee shall: (i) not make false or
misleading representations to customers or other persons with regard to the
Licensed Product, and (ii) subject to sub-clause (i), shall not make any
representations with respect to the specifications, features or capabilities of
the Licensed Product which are not consistent with the relevant Approvals.
 
10.2    Marketing Effort; Minimum Expenditures for Commercialization. At all
times prior to June 30, 2007, Licensee agrees to exert its Commercially
Reasonable and Diligent Efforts to introduce, promote and, sell the Licensed
Product within the Major European Countries following receipt of Marketing
Authorization in such Major European Countries and minimum satisfactory (in
Licensee’s sole opinion) reimbursement price.


10.3    Minimum Sales. At all times prior to June 30, 2007, Licensee shall use
Commercially Reasonable and Diligent Efforts to achieve agreed annual minimum
unit sales of Licensed Product in each Major European Country and commencing in
each such country upon the [*] from launch and representing [*] of the sales
forecasts of the Licensed Product in each Major European Country as set forth in
the Marketing Plan (“Minimum Sales”).


ARTICLE 11
MANUFACTURING; SUPPLY OF LICENSED PRODUCT
 
11.1    Production and Supply of Product.


(a)    During the term of this Agreement or thereafter, Cellegy reserves the
right, without obligation or liability to Licensee, to manufacture, have
manufactured, produce, assemble, warehouse or source the Licensed Product for
sale outside of the Territory at any worldwide location, including Canada or the
United States of America and locations within or outside the Territory.

 
(b)    Cellegy agrees to use all Commercially Reasonable and Diligent Efforts to
(i) maintain its existing Cellegy Supply Agreement with the existing
Manufacturer until at least March 31, 2006, (ii) cooperate with Licensee with
the goal that, prior to the establishment of the Licensee Supply Agreement,
Licensee may purchase Licensed Product directly from the Manufacturer, and (iii)
until Licensee enters into a Licensee Supply Agreement, cooperate with Licensee
to involve Licensee in discussions between Cellegy and Manufacturer concerning
product pricing or other material terms of the Cellegy Supply Agreement. 
 
11.2    Forecasts. Until such time as Licensee enters into a Licensee Supply
Agreement, Licensee shall be responsible for combining (if practicable in
Licensee’s sole opinion) its forecast for Licensed Product in the Territory and
Cellegy’s forecast for Licensed Product outside the Territory and for delivering
all combined forecasts for the Parties to the Manufacturer providing that both
Cellegy and Licensee are utilizing the same Manufacturer. Should the Parties
decide to utilize separate manufacturers, each Party will be responsible for
providing their Manufacturer with its own forecasts. Additional details
concerning relating to orders from the Manufacturer shall be mutually agreed
upon and set forth on Exhibit E.


17

--------------------------------------------------------------------------------


 
11.3    Additional Manufacturing Location. Either Cellegy or Licensee may
initiate activities relating to the establishment of a Manufacturer within the
Territory.


11.4    Payment. In consideration of the amendments to the Prior Agreement and
the execution of this Agreement concerning the purchase by Licensee of Licensed
Products, at the Agreement Date Licensee shall deliver to Cellegy the amount of
[*] by electronic funds transfer to the bank account designated by Cellegy in
writing. Cellegy agrees that after the Agreement Date, Licensee shall have no
further obligation to pay Cellegy any amounts with respect to the purchase of
Licensed Products from the Manufacturer or other manufacturers, including with
respect to purchase order no. 05-1180 dated October 31, 2005.


11.5    Warranty Limitation, Disclaimer. Except as expressly set forth in this
Agreement, the sole warranty, if any, given by Cellegy regarding any Licensed
Product shall be that written limited warranty, if any, which shall accompany
such Licensed Product or which shall otherwise be designated in writing by
Cellegy as applicable to such Licensed Product, as the same may be revised by
Cellegy from time to time. After the initial commercial launch of the Licensed
Product, subsequent changes to the written limited warranty must be approved by
Licensee, which approval shall not be unreasonably withheld. THE WRITTEN LIMITED
WARRANTY, IF ANY, APPLICABLE TO ANY PARTICULAR PRODUCT SHALL STATE THE FULL
EXTENT OF CELLEGY’S LIABILITY WHETHER DIRECT OR INDIRECT, SPECIAL OR
CONSEQUENTIAL, RESULTING FROM ANY BREACH OF SUCH WARRANTY. EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT WITH RESPECT TO WARRANTIES MADE TO LICENSEE, CELLEGY
FURTHER DISCLAIMS ALL EXPRESS, STATUTORY AND IMPLIED WARRANTIES APPLICABLE TO
THE LICENSED PRODUCT.


11.6     Recalls.
 


(a)    Licensee may recall any quantity of Licensed Product at any time, and
Licensee will administer any such recall in the Territory.

(b)    If the Relevant Regulatory Authority requires or otherwise initiates a
recall of the Licensed Product for any reason whatsoever, Licensee will
immediately administer the recall.


18

--------------------------------------------------------------------------------


 
ARTICLE 12
PATENT RIGHTS


12.1    No Ownership By Licensee. Except as provided in Article 9, Licensee
shall not be deemed by anything contained in this Agreement or done pursuant to
it to acquire any right, title or interest in or to the Cellegy Patent Rights or
any patent owned by or licensed to Cellegy now or hereafter covering or
applicable to any Licensed Product, nor in or to any invention or improvement,
owned by Cellegy, now or hereafter embodied in the Licensed Product, whether or
not such invention or improvement is patentable under the laws of any country.


12.2    New Cellegy Inventions/Improvements to the Licensed Product. If Cellegy
develops and commercially offers:


(a)    any improvements in terms of dosage, route of administration or
formulation of the Licensed Product for the same indication; or
 
(b)    any improvement in terms of dosage, route of administration or
formulation of any product derived from the Licensed Product for the same
indication; then


such improvements shall be included within the definition of Licensed Product
herein at no additional costs to Licensee.


12.3    Improvements by Licensee. If, during the term of this Agreement other
than where Cellegy is in material breach or if Article 9 applies in which case
this article 12.3 shall not apply , Licensee or any Sublicensee invents or
designs any improved Licensed Product or any associated method, apparatus,
equipment or process related to or having application to the Licensed Product,
or makes an improvement thereon, whether or not patented or patentable in any
jurisdiction, Licensee shall make or cause a prompt and full disclosure to
Cellegy of such invention, design or improvement (“Licensee Improvement”), and
hereby irrevocably transfers, conveys and assigns to Cellegy all of its right,
title and interest therein. Licensee shall execute such documents, render such
assistance, and take such other action as Cellegy may reasonably request, at
Cellegy’s expense, to apply for, register, perfect, confirm, and protect
Cellegy’s rights therein. Cellegy shall have the exclusive right to apply for or
register any patents or other proprietary protections with respect thereto. Such
Licensee Improvements shall be licensed back from Cellegy to Licensee as, and
shall be deemed part of, the Licensed Product, at no additional cost to
Licensee.


ARTICLE 13
CELLEGY MARKS 


13.1    Use of Cellegy Marks by Licensee. Licensee, its Affiliates and
Sublicensees will have the exclusive right to use Cellegy’s Mark Rectogesic™ in
the Territory in connection with the importation, storage, Development,
promotion, marketing, distribution and sale of Licensed Product. In such event,
Licensee and its Affiliates (and Sublicensees) shall use Cellegy’s Marks only in
the form and manner prescribed by Cellegy. In no event shall Licensee use any of
Cellegy’s Marks or any similar mark or term as part of its business name. Should
Rectogesic™ not be registered or registerable by Cellegy in all countries of the
Territory, then Cellegy may notify Licensee that another Cellegy trademark will
be used; and if no such marks are registered or registerable by Cellegy in all
countries of the Territory, then Licensee may propose an alternative trade
mark/s for Cellegy’s approval, such approval not to be unreasonably withheld or
delayed. Cellegy shall apply for and maintain such alternative trade mark at
Cellegy’s sole expense and such alternate trade mark shall become a Cellegy Mark
under the terms of this Agreement.  For the avoidance of doubt the Licensee
shall be free to choose, use and own a different trademark to the Cellegy Marks
in relation to the Licensed Product.


19

--------------------------------------------------------------------------------


 
13.2    Acknowledgment of Ownership. Except as provided in Article 9 Licensee
acknowledges that


(a)    Cellegy owns Cellegy’s Marks and all goodwill associated with or
symbolized by Cellegy’s Marks;


(b)    Licensee has no ownership right in or to any of Cellegy’s Marks; and


(c)    Licensee shall acquire no ownership interest in or to any of Cellegy’s
Marks by virtue of this Agreement. Licensee shall do nothing inconsistent with
Cellegy's ownership of Cellegy’s Marks and related goodwill, shall not directly
or indirectly contest the validity of or Cellegy’s rights in the Cellegy Marks,
and agrees that all use of Cellegy’s Marks by Licensee shall inure to the
benefit of Cellegy. Nothing in this Agreement shall be deemed to constitute or
result in an assignment of any of Cellegy’s Marks to Licensee or the creation of
any equitable or other interests therein. Licensee shall not use any of
Cellegy’s Marks in any manner as a part of its business, corporate or trade
name.


13.3    Marking. Licensee shall mark all advertising, promotional or other
materials created by it and bearing any of Cellegy’s Marks (the “Licensee
Material”) with such notices as Cellegy may reasonably require, including, but
not limited to, notices that Cellegy’s Marks are trademarks of Cellegy and are
being used with the permission of Cellegy.


13.4    Registration. Cellegy shall have the sole right to take such action as
it deems appropriate to obtain trademark registration in the Territory for any
of Cellegy’s Marks. If it shall be necessary for Licensee to be the applicant to
effect any such registrations, Licensee shall cooperate with Cellegy to effect
any such registrations, and hereby does assign all of its right, title and
interest in and to each such application, and any resulting registration, to
Cellegy, and shall execute all papers and documents necessary to effectuate or
confirm any such assignment. Licensee shall perform all reasonable and necessary
acts and execute all necessary documents to affect the registration of Cellegy’s
Marks as Cellegy may request, all at Cellegy's sole expense. Licensee shall not
obtain or attempt to obtain in the Territory, or elsewhere, any right, title or
interest, registration, or otherwise, in or to Cellegy’s Marks, or any of them.
In the event that any such right, title or interest should be obtained by
Licensee in contravention hereof, Licensee shall hold the same on behalf of
Cellegy and shall transfer the same to Cellegy upon request and without expense
to Cellegy.
 
20

--------------------------------------------------------------------------------


 
13.5    Trademarks. Licensee further agrees not to use any Cellegy marks in
connection with any products other than the Licensed Product. Licensee also will
include the appropriate trademark notices when referring to any Licensed Product
in advertising and promotional materials. Licensee covenants and warrants that
Licensee's use of Cellegy’s Marks or other trademarks, trade names, logos and
designations of Cellegy on any Licensed Product, Licensed Product packaging or
labels, or related materials that Licensee or its Agents prepare or use will be
in accordance with Cellegy’s reasonable intellectual property policies in effect
from time to time, including but not limited to trademark usage and cooperative
advertising policies. Licensee agrees not to attach any additional trademarks,
trade names, logos or designations to any Licensed Product except in compliance
with such policies or otherwise with Cellegy’s prior written consent, which
shall not be unreasonably delayed or withheld. Licensee will include on each
Licensed Product that it distributes, and on all containers and storage media
therefor, all trademark, copyright and other notices of proprietary rights
included by Cellegy on such Licensed Product. Licensee agrees not to alter,
erase, deface or overprint any such notice on anything provided by Cellegy.
Licensee also will include the appropriate trademark notices when referring to
any Licensed Product in advertising and promotional materials. Licensee shall
submit to Cellegy for its prior written approval (which shall not be
unreasonably delayed or withheld) and before any use is made thereof,
representative samples of the initial Licensed Product, packages, containers,
and advertising or promotional materials bearing any of Cellegy’s Marks which
Licensee or its Sublicensees prepare, but need not seek prior approval for
subsequent uses of such materials that are in compliance with Cellegy’s
policies. Licensee shall also submit to Cellegy for its prior written approval
(which shall not be unreasonably delayed or withheld) any such materials that
may not be consistent with Cellegy’s intellectual property policies in effect
from time to time, and Cellegy shall use all reasonable efforts to respond
promptly to give its approval or indicate the respects in which changes are
required in light of Cellegy’s policies. Cellegy and Licensee shall cooperate
with each other and use reasonable efforts to protect the Cellegy Marks from
infringement by Third Parties.


ARTICLE 14
INFRINGEMENT; INDEMNIFICATION AND OTHER CLAIMS


14.1    Infringement of Intellectual Property Rights. In the event Cellegy or
Licensee have reason to believe that a Third Party may be infringing or
diluting, as the case may be, Intellectual Property Rights or misappropriating
the Licensed Product, such Party shall promptly notify the other Party. Cellegy
may, in its discretion, elect to enforce the Intellectual Property Rights
through legal action or otherwise, and Licensee agrees to reasonably cooperate
with Cellegy in such enforcement subject to reimbursement of its reasonable
out-of-pocket expenses together with any reasonable attorneys fees incurred in
connection therewith. In the event Cellegy elects not to enforce the Patent
Rights relating to the Licensed Product within sixty (60) days after notice of
the possible infringement or dilution, and Licensee can demonstrate that the
potential infringement or dilution is reasonably likely to result in material
lost sales of the Licensed Product within the applicable country, then Licensee
may institute a lawsuit or other such actions at its expense to prevent
continuation of such potential infringement or dilution, and then Licensee will
retain all award, damages or compensation obtained by Licensee in such suit.
Cellegy will provide reasonable cooperation with respect to any lawsuit which
Licensee may bring pursuant to this Article, subject to reimbursement of its
reasonable out-of-pocket expenses and reasonable attorneys fees in connection
therewith. Licensee shall not enter into any settlement or compromise of any
such claim without the prior written consent of Cellegy, which shall not be
unreasonably delayed or withheld.
 
21

--------------------------------------------------------------------------------


 
 14.2    Alleged Infringement of Third Party Intellectual Property Rights.
 
(a)    If a claim or lawsuit is brought against Licensee alleging infringment of
any patent or infringement or dilution of any trademark owned by a Third Party
arising from Licensee’s importation, storage, Development, promotion, marketing,
distribution and sale of the Licensed Product or use of proprietory rights,
Licensee shall provide to Cellegy all information in Licensee’s possession
regarding such claim or lawsuit. Within a reasonable time after receiving notice
of such claim or lawsuit, but in any event within sixty (60) days after
receiving such notice, Cellegy shall advise Licensee of Cellegy’s decision as
what action it plans to take to dispose of such claim or defend such lawsuit.
 
  (b)    If Cellegy elects not to dispose of such claim or defend such lawsuit,
Licensee may defend the claim or lawsuit. Licensee shall not enter into any
settlement or compromise of any such claim or lawsuit without the prior written
consent of Cellegy, which shall not be unreasonably delayed or withheld. For the
purpose of Licensee’s conduct of the claim or defense, Cellegy shall furnish to
Licensee such reasonable assistance as Licensee may need and from time to time
reasonably request.


14.3    Notice from Licensee. Licensee shall promptly notify Cellegy of any
potential or actual litigation or governmental activity in the Territory
relating to the Licensed Product or the business operations of Licensee or
Cellegy. Licensee shall provide such notice within ten (10) days from the time
that Licensee learns of such litigation or activity.


14.4    Indemnification.


(a)    Cellegy assumes all risk of loss and indemnifies and holds harmless
Licensee, its Affiliates, Sublicensees and their respective directors, officers
and employees from and against any and all Loss arising from or incidental to or
relating to any claim, demand, lawsuit, action or proceeding (a “Claim”) arising
from or relating to:
 
(i)    any claim or lawsuit which relates to or arises out of the alleged
infringement by Licensee of any patent or trademark owned by a Third Party to
the extent that the alleged infringement relates to actions covered by the
Exclusive License granted to Licensee under Section 2.1 of this Agreement;


(ii)    the importation, storage, Development, promotion, marketing,
distribution or sale of the Licensed Product based on action or inaction of
Cellegy;


22

--------------------------------------------------------------------------------


 
(iii)    a Product Liability Claim based on action or inaction of Cellegy; or


(iv)    any negligence or willful default of Cellegy relating to the Licensed
Product or this Agreement; or any material breach by Cellegy of any
representation or warranty given in this Agreement; or


(v)    any claim by a Third Party against Cellegy or Licensee that entering into
this Agreement is a material breach of, or is prohibited by, any agreement
between Cellegy and such Third Party.


   (b)    Any indemnification by, Cellegy pursuant to a claim made under this
Section shall be subject to the following limitations:


(i)    no indemnification shall be payable unless the aggregate of all Losses
for which Cellegy would be liable exceeds on a cumulative basis an amount equal
to $50,000, and then in such circumstances Licensee shall be entitled to demand
an indemnity for the total aggregate of all Losses;
 
(ii)    no indemnification shall be payable for any individual items (or series
of related individual items) where the Loss relating thereto is less than
$10,000, in which case such items shall not be aggregated;
 
(iii)    no indemnification shall be payable in excess of an aggregate amount
equal to the sum of $2,000,000 and any additional payments made under Section
8.2; and
 
(iv)    no indemnification shall be payable to the extent the liability or
obligation is directly caused by any action taken or omitted to be taken by
Licensee or any of its Affiliates or Sublicensees.
 
(c)    Licensee assumes all risk of loss and indemnifies and holds harmless
Cellegy from all Loss arising from or incidental to or relating to any claim,
action or proceeding arising from or relating to:


(i)    the importation, storage, Development, promotion, marketing,
distribution, or sale, of the Licensed Product based on action or inaction of
Licensee, Affiliates, Sublicensees or their respective directors, officers and
employees (Licensee and such other Persons sometimes referred to as “Licensee
Indemnified Persons”);


(ii)    any Product Liability claim based on action or inaction of any Licensee
Indemnified Person;


(iii)     any breach by any Licensee Indemnified Person of any representation or
warranty given in this Agreement; any negligence or willful default of any
Licensee Indemnified Person relating to the Licensed Product or this Agreement;
or


23

--------------------------------------------------------------------------------


 
(iv)    any material breach by Licensee of any representation or warranty given
in this Agreement.
 
(d)     In order for a party (the "Indemnified Party") to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of
or involving a claim made by any Person against the Indemnified Party (a "Third
Party Claim"), such Indemnified Party must notify the indemnifying party (the
"Indemnifying Party") in writing (and in reasonable detail) of the Third Party
Claim within 15 days after receipt by such Indemnified Party of notice of the
Third Party Claim; provided, however, that failure to give such notification
shall not affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been actually prejudiced as a result of such
failure (except that the Indemnifying Party shall not be liable for any expenses
incurred during the period in which the Indemnified Party failed to give such
notice). Thereafter, the Indemnified Party shall deliver to the Indemnifying
Party, within ten days after the Indemnified Party's receipt thereof, copies of
all notices and documents (including court papers) received by the Indemnified
Party relating to the Third Party Claim.


(e)    Subject to the provisions of Section 14.1 and 14.2, if a Third Party
Claim is made against an Indemnified Party, the Indemnifying Party shall be
entitled to participate in the defense thereof and, if it so chooses, to assume
the defense thereof with counsel selected by the Indemnifying Party. Should the
Indemnifying Party so elect to assume the defense of a Third Party Claim, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof. If the Indemnifying Party assumes such defense, the Indemnified
Party shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood that the Indemnifying Party shall
control such defense. The Indemnifying Party shall be liable for the fees and
expenses of counsel employed by the Indemnified Party for any period during
which the Indemnifying Party has not assumed the defense thereof (other than
during any period in which the Indemnified Party shall have failed to give
notice of the Third Party Claim as provided above). If the Indemnifying Party
chooses to defend or prosecute a Third Party Claim, all the indemnified parties
shall cooperate in the defense or prosecution thereof. Such cooperation shall
include the retention and (upon the Indemnifying Party's request) the provision
to the Indemnifying Party of records and information that are reasonably
relevant to such Third Party Claim, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Whether or not the Indemnifying Party assumes the
defense of a Third Party Claim, the Indemnified Party shall not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the Indemnifying Party's prior written consent (which consent
shall not be unreasonably withheld). If the Indemnifying Party assumes the
defense of a Third Party Claim, the Indemnified Party shall agree to any
settlement, compromise or discharge of a Third Party Claim that the Indemnifying
Party may recommend and that by its terms obligates the Indemnifying Party to
pay the full amount of the liability in connection with such Third Party Claim,
which releases the Indemnified Party completely in connection with such Third
Party Claim and that would not otherwise materially adversely affect the
Indemnified Party.


24

--------------------------------------------------------------------------------


 
(f)    Other Claims. In the event any Indemnified Party should have a claim
against any Indemnifying Party that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim with reasonable promptness
to the Indemnifying Party. The failure by any Indemnified Party so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it may have to such Indemnified Party hereunder, except to the extent that
the Indemnifying Party demonstrates that it has been materially prejudiced by
such failure. If the Indemnifying Party disputes its liability with respect to
such claim, the Indemnifying Party and the Indemnified Party shall proceed in
good faith to negotiate a resolution of such dispute and, if not resolved
through negotiations, such dispute shall be resolved as provided in Section
18.14.


ARTICLE 15
CONFIDENTIALITY


15.1    Treatment of Confidential Information. Except as otherwise provided in
this Article 15, during the term of this Agreement and for a period of five (5)
years thereafter, Licensee and its Affiliates will retain in confidence and use
only for purposes of this Agreement any information, data, and materials
supplied by Cellegy or on behalf of Cellegy to Licensee and its Affiliates under
this Agreement, and Cellegy will retain in confidence and use only for purposes
of this Agreement any information, data, and materials supplied by Licensee or
on behalf of Licensee to Cellegy under this Agreement. For purposes of this
Agreement, all such information and data which a party is obligated to retain in
confidence shall be called “Confidential Information.” For the avoidance of
doubt, Cellegy Information shall constitute Confidential Information of Cellegy.


15.2    Right to Disclose. To the extent it is reasonably necessary or
appropriate to fulfill its obligations or exercise its rights under this
Agreement or any rights which survive termination or expiration hereof, Licensee
may disclose Confidential Information to its Affiliates, Sublicensees,
consultants, outside contractors, clinical investigators or other Third Parties
on condition that such entities or persons agree in writing (a) to keep the
Confidential Information confidential for the same time periods and to the same
extent as Licensee is required to keep the Confidential Information confidential
and (b) to use the Confidential Information only for such purposes as Licensee
is entitled to use the Confidential Information. Each Party or its Affiliates or
sublicensees may disclose such Confidential Information to government or other
regulatory authorities to the extent that such disclosure (i) is reasonably
necessary to obtain Approvals; or (ii) is otherwise legally required.


15.3    Release From Restrictions. The foregoing obligations in respect of
disclosure and use of Confidential Information shall not apply to any part of
such Confidential Information that the non-disclosing party, or its Affiliates
(all collectively referred to as the “Receiving Party”) can demonstrate by
contemporaneously prepared written evidence:


(a)    is or becomes part of the public domain other than by acts of the
Receiving Party in contravention of this Agreement;


25

--------------------------------------------------------------------------------


 
(b)    is disclosed to the Receiving Party or its Affiliates or Sublicensees by
a Third Party, provided such Confidential Information was not obtained by such
Third Party directly or indirectly from the other party under this Agreement;


(c)    prior to disclosure under this Agreement, was already in the possession
of the Receiving Party or its Affiliates or Sublicensees, provided such
Confidential Information was not obtained, directly or indirectly, from the
other party under this Agreement; or


(d)    results from research and development by persons who have not had access
to the disclosures made to Receiving Party under this Agreement, including any
information obtained through the testing, manufacturing regulatory approval, or
distribution of the Licensed Product, or other activities undertaken in
connection with this Agreement by the Receiving Party.


15.4    Confidentiality of Agreement. Except as otherwise required by law or the
terms of this Agreement or mutually agreed upon by the Parties, each Party shall
treat as confidential the terms, conditions and existence of this Agreement,
except that each Party may disclose such terms and conditions and the existence
of this Agreement to its Affiliates, sublicensees, and shareholders to the
extent required by the any corporate laws, and provided, that each Party shall
seek confidential treatment of the key business terms contained in this
Agreement, including but not limited to all payments owed hereunder.
Notwithstanding the foregoing, the Parties may make such public announcements as
they determine including any required by law or applicable stock exchange
requirements.


15.5    Return of Confidential Information. Upon termination of this Agreement
with respect to the entire Territory, the Parties and Affiliates and
sublicensees shall return all Confidential Information of the other Party, in
their possession along with a certification that they no longer possess any such
Confidential Information.


15.6    Previous Confidentiality Agreements. Confidential information disclosed
by either Party to the other Party or its Affiliates prior to the Prior
Agreement Date under any written agreement executed by Cellegy and Licensee
shall be treated as Confidential Information under Section 15.1 notwithstanding
expiration of such prior Confidentiality Agreement.


ARTICLE 16
TERM; TERMINATION


16.1    Term. Unless terminated sooner pursuant to this Article 16, this
Agreement shall become effective as of the Agreement Date and shall continue in
full force and effect without term; provided, however, that the license to the
Cellegy Patent Rights shall expire with respect to a particular country upon the
later of (i) the date of expiration of the last to expire of the Cellegy Patent
Rights in the particular country, or (ii) if earlier, the latest date permitted
by applicable law, determined on a country-by-country basis.


16.2     Termination Rights.
 
26

--------------------------------------------------------------------------------


 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


16.2.1  Licensee may terminate this Agreement in whole or in part upon the
occurrence of any of the following:


(a)    Cellegy becomes the subject of voluntary bankruptcy or insolvency case;
or


(b)    Cellegy becomes the subject of an involuntary bankruptcy or insolvency
case that is not dismissed within ninety (90) days; or


(c)    Upon or after the material breach of any provision of this Agreement by
Cellegy, if such material breach is not cured (if such default is capable of
cure) within thirty (30) days after written notice thereof.


16.2.2  Cellegy may terminate this Agreement:


(a)    If Licensee becomes the subject of a voluntary bankruptcy or insolvency
case up until June 30, 2007; or


(b)    If Licensee becomes the subject of an involuntary bankruptcy or
insolvency case that is not dismissed within ninety (90) days up until June 30,
2007 ;or


(c)    If Licensee is in breach of its payment obligations under Sections 8.1 or
11.4 and in no other circumstance and only if payment is not then made within
thirty (30) days of receiving notice of such breach.


16.3    Licensee’s Right to Terminate. Licensee may terminate this Agreement;
(i) immediately on written notice on health or safety grounds in relation to the
Licensed Product; (ii) immediately on written notice if Approvals is not
obtained, through no fault of Licensee, in all Major European Countries [*] of
MRP being initiated; (iii) on [*] written notice to Cellegy should it no longer
be economically viable to market the Licensed Product, based on Licensee’s
reasonable opinion and determined on a country by country basis; or (iv) [*] if
a claim by any Third Party that the Intellectual Property Rights infringe such
Third Party’s patent, trade mark, protected know-how or other intellectual
property right is made against Licensee and which either (A) prevents use of the
Licensed Product in any country of the Territory for a period of [*], or (B) is
not being challenged by either Party pursuant to Article 14 in relation to such
country.


16.4    Cellegy’s Rights Upon Termination under Section 16.2.2 . Termination of
this Agreement shall not extinguish debts and other obligations created or
arising between the Parties by virtue of contracts or arrangements entered into
hereunder before the effective date of termination of this Agreement (the
"Termination Date"). Without limiting the generality of the foregoing, in the
circumstance where Cellegy terminates in the circumstances set out in Section
16.2.2 upon and following the Termination Date:


27

--------------------------------------------------------------------------------


 
(a)    Licensee shall be permitted to store, promote, sell and distribute such
Licensed Product as well as any Licensed Product in Licensee's inventory within
the Territory, subject to the provisions of paragraph (h) below and provided
that Licensee shall not sell or otherwise dispose any of the Licensed Product in
bulk, in any non-customary manner or otherwise circumvent its regular customers.


(b)    Licensee shall cooperate with Cellegy to allow for the orderly transfer
of Approvals within the Territory to Cellegy or its designee upon request and
without expense to Cellegy. Licensee shall provide Cellegy with (i) full and
immediate access to and copies of all marketing and sales information and other
materials pertaining to the Licensed Product, including, without limitation,
customer lists, past sales history and Licensed Product pricing information, and
(ii) any inventions or other materials or rights required to be assigned to
Cellegy pursuant to this Agreement. Notwithstanding any other term or provision
of this Agreement, effective upon the Termination Date, Licensee shall execute
any documents that are necessary to transfer to Cellegy, or Cellegy’s designee,
all Approvals or intellectual property which are then in the name of and/or held
by Licensee and which relate to the marketing or sale of the Licensed Product
(the “Relevant Documents”). In the event that full Approvals for any Licensed
Product in the Territory are not completed before any transfer of operations
pursuant to this Article, Licensee shall also transfer to Cellegy or Cellegy’s
designee, free of any charge, the Cellegy Information and all the data submitted
to the Relevant Regulatory Authorities therefor. At Cellegy’s request, Licensee
shall authorize Cellegy’s nominee, without any delay, to perform all the
required activities in order to obtain the transfer of such permits and
registration rights. If Licensee fails to execute the Relevant Documents, it
hereby appoints Cellegy as its agent and authorizes Cellegy to act on its
behalf, in order to execute all Relevant Documents. Licensee, its Affiliates and
Sublicensees shall terminate any use of the Cellegy Marks and shall, at
Cellegy’s option, either destroy or return to Cellegy at Licensee’s cost all
literature, labels, or other materials, incorporation or bearing same.
 
(c)    Each party shall cease to use any of the other party’s Confidential
Information relating to or in connection with its continued business operations
and shall promptly return or assign to the other party any and all physical,
written and descriptive matter (including all reproductions and copies thereof)
containing that party’s Confidential Information, provided that each party may:


(i)    provide one copy of the other party’s Confidential Information to its
legal advisers to be held by them solely for the purpose of determining the
scope of that party’s obligations under this clause;


(ii)   retain one copy of such of the other party’s Confidential Information
that is required by the Relevant Regulatory Authorities in the Territory, to be
retained by that party; and


(iii)   retain any documents confidential to it (including board papers,
strategic plans and operational reviews) in which the other party’s Confidential
Information is incorporated, provided that such confidential information shall
continue to be treated as Confidential Information hereunder.


28

--------------------------------------------------------------------------------


 
(d)    Upon expiration or termination for any reason, the obligations of
confidentiality and use of Confidential Information under Article 15 shall
survive for the period provided therein;


(e)    Upon expiration or termination for any reason, Articles 14 and 16 of this
Agreement shall survive for the maximum duration permitted by law; and


(f)    Articles 5, 8 and 9 shall survive until all outstanding payment
obligations and reporting obligations of Licensee and its Affiliates and
Sublicensees have been fulfilled, and Sections 9.3 and 9.4 shall survive for two
years following the year in which such or expiration became effective.


16.5    Licensee’s Rights upon Termination. Where Licensee terminates this
Agreement in accordance with the terms hereof Licensee shall have an irrevocable
fully paid up exclusive license under the Intellectual Property Rights and
Retained Information and, where Licensee terminates this Agreement pursuant to
the provisions of Section 16.2.1(c) above, Licensee shall have no obligation to
Cellegy to make any further milestone under Section 8.1 or sales milestones
under Section 8.2 or other payments or compensation of any kind that may have
fallen due after the Termination Date.


ARTICLE 17
REGISTRATION OF LICENSE; LIMITATION OF LIABILITY


17.1    Registration. Licensee may, at its expense, register the exclusive
license granted under this Agreement in any country of the Territory where the
government of such country would require one for use, sale or distribution of
the Licensed Product in such country and Cellegy shall reasonably cooperate in
such registration at Licensee’s expense. Upon request by Licensee, Cellegy
agrees promptly to execute any “short form” licenses developed in a form
reasonably acceptable to both Licensee and Cellegy and reasonably submitted to
it by Licensee from time to time in order to effect the foregoing registration
in such country at no cost to Licensee.


17.2    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF
CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, AND WHETHER OR NOT
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. NOTWITHSTANDING
ANYTHING TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY AMOUNTS IN EXCESS OF
THE AMOUNTS RECEIVED BY CELLEGY FROM LICENSEE HEREUNDER. THIS LIMITATION WILL
APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY
PROVIDED HEREIN.


29

--------------------------------------------------------------------------------


 
ARTICLE 18
GENERAL PROVISIONS


18.1    Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement, other
than an obligation to make payments hereunder, when such failure or delay is
caused by or results from fire, floods, embargoes, government regulations,
prohibitions or interventions, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotions, strikes, lockouts, acts of God or
any other cause beyond the reasonable control of the affected party to
anticipate, prevent, avoid or mitigate (a “Force Majeure Event”); provided,
however, that any failure or delay in fulfilling a term of this Agreement shall
not be considered a result of a Force Majeure Event if it arises from a failure
of Licensee or Cellegy to comply with applicable laws and regulations. In the
event of force majeure lasting more than sixty days (60) days, the Parties agree
to meet and discuss how this Agreement can be justly and fairly implemented
under the circumstances prevailing in such Country or Countries and if the
Parties are unable to agree upon how the Agreement can be implemented then
either Party may terminate the Agreement in relation to such country or
countries upon sixty (60) days written notice.


18.2    Further Assurances. Each Party to agrees to perform such acts, execute
such further instruments, documents or certificates, and provide such
cooperation in proceedings and actions as may be reasonably requested by the
other Party in order to carry out the intent and purpose of this Agreement,
including without limitation the registration or recordation of the rights
granted hereunder. 


18.3    Severability. Both Parties hereby expressly acknowledge and agree that
it is the intention of neither party to violate any public policy, statutory or
common law, rules, regulations, treaty or decision of any government agency or
executive body thereof of any country or community or association of countries
and specifically agree that if any word, sentence, paragraph, clause or
combination thereof in this Agreement is found by a court or executive body with
judicial powers having jurisdiction over this Agreement or any of the parties
hereto in a final unappealed order, to be in violation of any such provisions in
any country or community or association of countries, then in such event such
words, sentences, paragraphs, clauses or combination shall be inoperative in
such country or community or association of countries and the remainder of this
Agreement shall remain binding upon the parties hereto.


18.4    Notices. Any notice required or permitted to be given hereunder shall be
in writing and shall be deemed to have been properly given if delivered in
person, or by an internationally recognized overnight courier, or by facsimile
(and promptly confirmed by overnight courier), to the addresses given below or
such other addresses as may be designated in writing by the parties from time to
time during the term of this Agreement. Any notice sent by overnight courier as
aforesaid shall be deemed to have been given two (2) working days after sending.


30

--------------------------------------------------------------------------------


In the case of Cellegy:
Cellegy Pharmaceuticals, Inc.
1000 Marina Boulevard, Ste. 300
Brisbane, California 94080
Attention: John Chandler
Telephone No.: (650) 616-2200
Facsimile No.: (650)616-2222, and
 
 
 
Cellegy Pharmaceuticals, Inc.
1800 Byberry Road, Building 13
Huntingdon Valley, PA 19006-3525
Attention: Chief Financial Officer
Telephone No.: (215) 914-0900
Facsimile No.: (215) 914-0914
With a required copy to:
Weintraub Genshlea Chediak
400 Capitol Mall, 11th floor
Sacramento, CA 95814
Attention: Kevin Kelso, Esq.
Telephone No.: (916) 558-6110
Facsimile No.: (916) 446-1611
 
In the case of Licensee:
Strakan International Limited
Buckholm Mill
Galashiels
TD 1 2HB, UK
Attention: Mr. Andrew McLean,
Corporate Director
Telephone No.: 44-1896-668060
Facsimile No.: 44-1896-668061
 
 
 
 
 
 



18.5    Assignment. This Agreement may not be assigned or otherwise transferred
by either Party without the written consent of the other Party such consent not
to be unreasonably withheld or delayed; provided, however, that either Party
may, without such consent, assign this Agreement (i) in connection with the
transfer or sale of all or substantially all of its business related to this
Agreement; or (ii) in the event of the merger or consolidation of such Party
with another corporation; or (iii) to an Affiliate. Any permitted assignee shall
assume all obligations of its assignor under this Agreement.


18.6    Amendment. The parties hereto may amend, modify or alter any of the
provisions of this Agreement, but only by a written instrument duly executed by
both parties hereto.


18.7    Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes and
replaces all previous negotiations, understandings and representations whether
written or oral including, but not limited to, the Heads of Agreement
dated November 12, 2004 between the Parties and the Prior Agreement. This
Agreement shall not be modified, altered or amended except by a written document
signed on behalf of and delivered by both Parties.


18.8    Waiver. The failure of a party to enforce, at any time or for any
period, any of the provisions hereof shall not be construed as a waiver of such
provisions or of the rights of such party thereafter to enforce each such
provision.


31

--------------------------------------------------------------------------------


 
18.9    No Implied Licenses. Except as expressly and specifically provided under
this Agreement, the parties agree that neither party is granted any implied
rights to or under any of the other party’s current or future patents, trade
secrets, copyrights, moral rights, trade or service marks, trade dress, or any
other intellectual property rights.


18.10    Injunctions. The parties agree that any breach or threatened breach by
one party of the confidentiality provisions contained in this Agreement may
cause substantial harm to the other party that cannot be remedied by monetary
damages, and therefore each party agrees that either party shall have the right
to apply for equitable remedies, without bond, including injunctions and
repossession of Confidential Information, to abate actual or threatened breaches
of this Agreement.


18.11    Independent Contractors. The parties agree that the relationship of
Cellegy and Licensee established by this Agreement is that of independent
licensee and licensor. Furthermore, the parties agree that this Agreement does
not, is not intended to, and shall not be construed to, establish a partnership
or joint venture, and nor shall this Agreement create or establish an
employment, agency or any other relationship. Except as may be specifically
provided herein, neither party shall have any right, power or authority, nor
shall they represent themselves as having any authority to assume, create or
incur any expense, liability or obligation, express or implied, on behalf of the
other party, or otherwise act as an agent for the other party for any purpose.


18.12    No Third Party Beneficiaries. All rights, benefits and remedies under
this Agreement are solely intended for the benefit of Cellegy and Licensee or
permitted assignees, and no Third Party shall have any rights whatsoever to (i)
enforce any obligation contained in this Agreement (ii) seek a benefit or remedy
for any breach of this Agreement, or (iii) take any other action relating to
this Agreement under any legal theory, including but not limited to, actions in
contract, tort (including but not limited to negligence, gross negligence and
strict liability), or as a defense, setoff or counterclaim to any action or
claim brought or made by the parties.


18.13    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, exclusive of its
choice-of-law rules.


18.14    Resolution of Disputes. All disputes arising out of or related to the
terms and conditions of this Agreement, or the breach thereof, will be settled
as follows.


(a)    If a dispute arises under this Agreement, a representative of each party
must, following whatever investigation each considers appropriate, promptly
discuss the dispute.
 
(b)    If the dispute is not resolved as a result of the discussions in
paragraph (a), either party may give written notice to the other party
requesting the commencement of negotiations in good faith. The notice shall:


32

--------------------------------------------------------------------------------


 
(i)    set out the issues in dispute and any other relevant circumstances; and


(ii)    designate a senior representative with the appropriate authority to
negotiate the dispute.
 
(c)    Within ten (10) business days of receipt of the notice referred to in
paragraph (b) the recipient shall notify the other party of a senior
representative with similar authority to negotiate the dispute and specify a
reasonable time and place to meet within the following fourteen business days.
 
(d)    The representatives must meet in accordance with the notice referred to
in paragraph (b) and, using all reasonable endeavors, commence negotiations in
good faith to resolve the dispute.
 
(e)    If the dispute is not resolved within thirty (30) days of notification
under paragraph (b), then the dispute shall be settled by binding arbitration in
Philadelphia, Pennsylvania, in accordance with the then existing rules of
International Chamber of Commerce. In any arbitration pursuant to this Section
the award shall be rendered by a single arbiter if the Parties agree to one or a
majority of three (3) arbiters, one (1) of whom shall be appointed by each Party
and the third of whom shall be appointed by mutual agreement of the two
Party-appointed arbitrators. Either Party may initiate such an arbitration by
giving written notice to the other Party of such arbitration, specifying, in
reasonable detail, the dispute to be resolved thereby. The determination of the
arbitrators with respect to any dispute will be conclusive and binding on the
Parties, and the arbitrators will have right to award attorneys’ fees and costs,
including but not limited to the costs of the arbitration, to the prevailing
Party. Judgment upon the award rendered in any arbitration may be entered in any
court of competent jurisdiction in any country. The Parties agree to the
exclusive jurisdiction and venue of any state or federal court located in
Philadelphia, Pennsylvania for purposes of any action arising out of or relating
to this Agreement that is not subject to mandatory arbitration, and agree that
service of process in any such action may be made in the manner provided for in
this Agreement for the delivery of notices.


(f)    Neither Party shall be prevented from applying to a court at any stage
for urgent injunctive or other relief.


18.15    Headings. The Article and section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


18.16    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same document.


18.17    Late Payment. If Licensee fails to pay to Cellegy any amount when due,
Licensee agrees to pay interest on the overdue balance at the rate of the LIBOR
rate (as quoted in the
 
33

--------------------------------------------------------------------------------


 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


London edition of the Financial Times and in effect from time to time) plus [*]
or, if such rate exceeds the maximum rate permitted by law, the maximum rate
permitted by law. Payments received from Licensee when any overdue balance
exists shall be applied first against accrued interest. Licensee shall pay all
collection charges and expenses, and including, but not limited to, attorneys’
fees, which are incurred by Cellegy in connection with Cellegy’s collection of
any amounts under or relating to this Agreement, or otherwise in connection with
the enforcement of this Agreement.


18.18    ProStrakan Group plc Guarantee. ProStrakan Group plc, of which Licensee
is a wholly-owned subsidiary, hereby guarantees the performance of Licensee
under this Agreement to the extent, and pursuant to the terms of, the Guarantee
attached hereto as Exhibit D.


IN WITNESS HEREOF, the parties have executed this Agreement as of the Agreement
Date.
 
 

STRAKAN INTERNATIONAL LIMITED   CELLEGY PHARMACEUTICALS, INC.           By:    
  By:                           Its:     Its:            
PROSTRAKAN GROUP plc, only as to
Section 18.18 and the Guarantee
              By                   Its:        



34

--------------------------------------------------------------------------------



EXHIBIT A


COUNTRIES IN THE TERRITORY
 
TERRITORIES
1. Europe
1. Europe (continued)
Andorra
Slovak Republic
Albania
Slovenia
Austria
Spain
Belgium
Sweden
Bosnia-Herzegovina
Switzerland
Bulgaria
United Kingdom
Croatia
Republic of Yugoslavia
Cyprus
 
Czech Republic
 
Denmark
 
Estonia
 
Finland
 
France
 
Germany
 
Gibraltar
 
Greece
 
Hungary
 
Ireland
 
Italy
 
Latvia
 
Liechtenstein
 
Lithuania
 
Luxembourg
 
Republic of Macedonia
 
Malta
 
Monaco
 
Netherlands
 
Norway
 
Poland
 
Portugal
 
Romania
 

 
A

--------------------------------------------------------------------------------


 
EXHIBIT B
PATENTS


“Cellegy Patents”




Cellegy Ref No
Description or Title
Country
Application No.
Filing Date
Patent or Publication No.
Issue/Pub Date
Status
Summary
C045-4510-
AT
Nitric oxide donor composition for treatment of anal disorders
Austria
95916264.5
04/10/95
AT 0719145 
9/6/00
On Appeal
National Phase of European application 95916264.5
C045-4510-
BE
Nitric oxide donor composition for treatment of anal disorders
Belgium
95916264.5
04/10/95
BE 0719145
9/6/00
On Appeal
National Phase of European application 95916264.5
C045-4510-
CH
Nitric oxide donor composition for treatment of anal disorders
Switzerland
95916264.5
04/10/95
CH 0719145
9/6/00
On Appeal
National Phase of European application 95916264.5
C045-4510-
DE
Nitric oxide donor composition for treatment of anal disorders
Germany
95916264.5
04/10/95
DE 0719145
9/6/00
On Appeal
German translation filed 11/9/00. National Phase of European application
95916264.5
C045-4510-
DK
Nitric oxide donor composition for treatment of anal disorders
Denmark
95916264.5
04/10/95
DK 0719145
9/6/00
On Appeal
Danish translation filed 11/00. National Phase of European application
95916264.5
C045-4510-
EP
Nitric oxide donor composition and method for treatment of anal disorders
Europe
95916264.5
04/10/95
0719145
9/6/00
On Appeal
On Appeal
C045-4510-
ES
Nitric oxide donor composition for treatment of anal disorders
Spain
95916264.5
04/10/95
ES 0719145
9/6/00
On Appeal
National Phase of European application 95916264.5

 
A

--------------------------------------------------------------------------------


 
C045-4510-
FR
Nitric oxide donor composition for treatment of anal disorders
France
95916264.5
04/10/95
FR 0719145
9/6/00
On Appeal
National Phase of European application 95916264.5
C045-4510-
GB
Nitric oxide donor composition for treatment of anal disorders
United Kingdom
95916264.5
04/10/95
GB 0719145
9/6/00
On Appeal
National Phase of European application 95916264.5.
C045-4510-
GR
Nitric oxide donor composition for treatment of anal disorders
Greece
95916264.5
04/10/95
GR 0719145
9/6/00
On Appeal
National Phase of European application 95916264.5
C045-4510-
IE
Nitric oxide donor composition for treatment of anal disorders
Ireland
95916264.5
04/10/95
IE 0719145
9/6/00
On Appeal
National Phase of European application 95916264.5
C045-4510-
IT
Nitric oxide donor composition for treatment of anal disorders
Italy
95916264.5
04/10/95
51262BE/2000
9/6/00
On Appeal
National Phase of European application 95916264.5
C045-4510-
LU
Nitric oxide donor composition for treatment of anal disorders
Luxembourg
95916264.5
04/10/95
LU 0719145
9/6/00
On Appeal
National Phase of European application 95916264.5
C045-4510-
MC
Nitric oxide donor composition for treatment of anal disorders
Monaco
95916264.5
04/10/95
MC 0719145
9/6/00
On Appeal
National Phase of European application 95916264.5
C045-4510-
NL
Nitric oxide donor composition for treatment of anal disorders
Netherlands
95916264.5
04/10/95
NL 0719145
9/6/00
On Appeal
National Phase of European application 95916264.5
C045-4510-
PT
Nitric oxide donor composition for treatment of anal disorders
Portugal
95916264.5
04/10/95
PT 0719145
9/6/00
On Appeal
Portuguese translation filed 10/27/00. National Phase of European application
95916264.5
C045-4510-
SE
Nitric oxide donor composition for treatment of anal disorders
Sweden
95916264.5
04/10/95
SE 0719145
9/6/00
On Appeal
National Phase of European application 95916264.5

 
B

--------------------------------------------------------------------------------




Microdose Cases
                 
V003-310-
PC
Microdose Therapy
PCT
PCT/CA98/00603
06/22/98
WO 98/58633
12/30/98
National Phase
PCT claiming priority from first and second provisionals.
 
V003-310-
EP
Microdose Therapy
Europe
98 930577.6
06/22/98
   
Pending
National Phase of PCT/CA98/00603.
Allowable Claim 1 on file: The use of NO or a NO-donor selected from glyceryl
trinitrate (GTN) and sodium nitroprusside in the manufacture of a medicament for
the treatment of female sexual dysfunction associated with a vascular condition,
wherein the medicament does not appreicably alter normal systemic vascular tone,
said medicament providing a dose of NO or NO-donor that is 1/2 to about 1/20 of
that required to induce vasodilation in an anatomical site lacking said vascular
condition.
V003-311-
EP
Microdose Therapy
Europe
04 029432.4
12/13/04
Pub. No. 1535611
Pub. 6/1/05
Pending
DIV of the 310 EP case.
 
Remodeling Cases
                   
V004-410-
PC
Methods for Remodelling Neuronal and Cardiovascular Pathways
PCT
PCT/CA99/00787
08/25/99
WO 00/12110
3/9/00
National Phase
PCT claiming priority to provisional application.
 
V004-410-
EP
Methods for Remodelling Neuronal and Cardiovascular Pathways
Europe
99 939874.6
08/25/99
   
Pending
National Phase of PCT/CA99/00787.
Pending Claim 1: The use of one or more phosphodiesterase inhibitors which lower
blood pressure for the manufacture of a medicament for chronic administration in
the management of sexual dysfunction by remodeling an ilio-hypogastric-pudendal
arterial bed and genetalia, the medicament being adapted for administration at a
dose that is from about one twentieth to about one hald the dose required to
evoke vasodilation in a human patient exhibiting normal circulation.
Urogenital Disorders Cases
                   
C081-8120-
PC
Use of Nitric Oxide donors and other agents for the treatment of urogenital
disorders
PCT
PCT/US02/07026
03/06/02
WO 02/069906
9/12/02
National Phase
PCT claiming priority to provisional application.
 
C081-8120-
EP
Use of Nitric Oxide donors and other agents for the treatment of urogenital
disorders
Europe
2723359.2
03/06/02
   
Pending
National Phase of PCT/US02/07026.
Allowed Claim 1 from equivalent US case: A method for relieving the vulvar pain
of vulvodynia in a patient, the method comprising topically administering to the
affected vulvar area of the patient a NO donor in a therapeutically effective
amount, wherein the vulvar pain which is not caused by dyspareunia is relieved.



C

--------------------------------------------------------------------------------


 
EXHIBIT C
CELLEGY MARKS
 
Name
Status
Country
Registration Date
Renewal
Rectogesic
Registered
European Union
10/25/02
9/13/10
Rectogesic
Registered
Switzerland
3/8/01
9/8/10
Rectogesic
no filing
Andorra
   
Rectogesic
no filing
Albania
   
Rectogesic
no filing
Bosnia-Herzegovina
   
Rectogesic
no filing
Bulgaria
   
Rectogesic
no filing
Croatia
   
Rectogesic
no filing
Gibraltar
   
Rectogesic
no filing
Republic of Yugoslavia
   
Rectogesic
no filing
Republic of Macedonia
   
Rectogesic
no filing
Monaco
   



C

--------------------------------------------------------------------------------


 
EXHIBIT D
PROSTRAKAN GROUP plc GUARANTEE


ProStrakan Group plc (“Group”) hereby unconditionally guarantees and undertakes
to Cellegy that Licensee will duly and punctually observe and perform all the
undertakings, covenants and obligations of Licensee under this Agreement
(including the payment of any damages becoming due to Cellegy as a result of any
breach by Licensee of such undertakings, covenants and obligations) and under
any agreements between the Parties (or any of them) which are expressly
supplemental to this Agreement or which this Agreement requires to be executed
(the “Obligations”) to the intent that if Licensee shall fail for whatever
reason so to observe and perform any Obligations, Group shall be liable to
perform the same in all respects as if Group was the party principally bound
thereby in place of Licensee on demand from Cellegy.


D

--------------------------------------------------------------------------------


 
EXHIBIT E


FLOW DIAGRAM SHOWING


ORDERING AND COMMUNICATION PATHWAYS


 

--------------------------------------------------------------------------------

